deparment of treasury internal_revenue_service washington d c date oct tt sin dollar_figure ed b contact person id number telephone number o l r o o l dear sir or madam this is in reply to a ruling_request dated date with respect to a proposed transfer of all your assets to another private_foundation followed by a termination of your organization ais an inter_vivos irrevocable_trust a is recognized as exempt under sec_501 of the internal_revenue_code and classified as a private_foundation under sec_509 bis recognized as exempt under sec_501 of the code and classified as a private_foundation under sec_509 c is the creator and trustee of a and is the creator of b with the power to appoint and remove all directors of b c is also the current sole director of b the principal office of your organization has been relocated in b's state accordingly a may be required to comply and keep informed as to the applicable laws in its own state as well as those in b's state to accomplish the transition to b's state all of the assets of awill be distributed to b before making its final liquidating_distribution a plans to make qualifying distributions for the year in which the liquidating_distribution is made if for any reason a fails to make qualifying distributions that are at least equal to its distributable_amount and there are no assets remaining in a b will distribute the amount necessary to cover the shortfall to qualifying charitable organizations alternatively a may make excess qualifying distributions once a has made its final distribution and has transferred all of its assets to b it will have no assets and the service will be notified of its intention to terminate ol sec_507 of the code provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if- such organization notifies the secretary at such time and in such manner as the a with respect to such organization there have been either willful repeated acts or secretary may by regulations prescribe of its intent to accomplish such termination or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_507 of the code provides that for purposes of this part in case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code provides that there is imposed on each organization which is referred to in subsection a a tax equal to the lower_of the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of such foundation sec_1_507-1 of the income_tax regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations or one or more private_foundations and one or more sec_509 or organizations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 of the regulations provides that for purposes of part il subchapter_f chapter of the code in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization thus in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section the transferee organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee private_foundation succeeds to that percentage of the transferor's aggregate tax_benefit equal to the fair_market_value of the assets transferred divided by the fair_market_value of the assets held by the transferor immediately before the transfer the fair_market_value of the assets held and transferred are determined at the time of transfer sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter of the code or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations then in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that except as provided in sec_1 a a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 ly sec_1_507-3 of the regulations provides that except as provided in sec_1 a where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor the exception does not apply to information reporting requirements imposed by sec_4945 and the regulations thereunder for the year in which the transfer is made sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter of the code and sec_507 through sec_509 the transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 of the regulations provides that a b transfer of assets from a private_foundation to an organization recognized as exempt under sec_501 including a private_foundation qualifies as a transfer for charitable purposes sec_1_507-3 of the regulations provides in part that for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides in relevant part that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that if a private_foundation transfers all or part of it assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_4940 of the code provides for the imposition on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities a tax equal to percent of the net_investment_income of such foundation for the taxable_year sec_4944 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation the rate_of_tax shall be equal to percent of the amount_involved with respect to the act of self-deating for each year or part thereof in the taxable_period sec_4941 of the code defines the term self-dealing to include any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets or a private_foundation sec_53 d -2 f of the foundation and similar excise_tax regulations provides in part that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by foundation of its income or assets will not by itself make such use an act of self- dealing sec_4942 of the code provides for the imposition of a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount exceeds the qualifying distributions of the foundation sec_4942 of the code provides that an excess qualifying_distribution is a distribution of either undistributed_income or corpus with respect to a taxable_year beginning after date that exceeds the distributable_amount for that taxable_year sec_53_4942_a_-3 of the reguiations provides that any excess qualifying distributions may be carried over and used to reduce the private foundation's minimum distributions requirement for any subsequent taxable_year within the specified five year adjustment period sec_53_4942_a_-3 of the regulations provides that reasonable and necessary administrative expenses paid to accomplish a purpose specified in sec_170 or sec_170 are generally treated as ‘qualifying distributions within the meaning of sec_4942 sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation as defined in sec_4945 sec_4945 of the code provides that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 sec_4945 of the code provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4945-6 of the regulations provides that in general unreasonable administrative expenditures will ordinarily be regarded as taxable_expenditures unless the foundation can demonstrate that they were paid_or_incurred in the good_faith belief that they were reasonable and that their payment was consistent with ordinary business care and prudence sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 an organization exempt under sec_501 is not a disqualified_person revrul_78_387 1978_2_cb_270 provides that if the transferor foundation has a carryover of excess qualifying distributions and the transferee organizations are effectively controlled by the same persons that control the transferor foundation each transferee foundation is entitled to utilize a proportionate amount of the carryover the proposed transfer of all a’s assets to b will not terminate a's status as a private_foundation under sec_509 of the code because a will not at the time of the transfer notify the internal_revenue_service that it intends to terminate its status as a private_foundation pursuant to sec_507 of the code if at the time a notifies the internal_revenue_service db of its intent to terminate its private_foundation_status pursuant to sec_507 of the code a has no assets then the tax imposed on a by sec_507 will be zero a and b are both controlled by c a proposes to transfer all of its assets to b pursuant to sec_1_507-3 of the regulations after the transfer b will be treated as if it were a for purposes of chapter of the code since b is treated as a rather than as the recipient of a grant from a there are no expenditure_responsibility requirements which must be exercised under sec_4945 and h with respect to the transfer of assets from atob see example of sec_1_507-3 of the regulations when a makes qualifying distributions equal to its required distributable_amount for the year of the final distribution and ail prior years it will not be subject_to tax under sec_4942 of the code and b will not be required to make any qualifying distributions on behalf of a during the fiscal_year in which it receives its distribution from a because sec_1_507-3 treats b the transferee as the transferor thus b is permitted to meet all of a's sec_4942 distriutions requirements as stated in revrul_78_387 supra after a transfers all of its assets to b a’s excess qualifying distributions carryover if any under sec_4942 of the code can be used by b to reduce its annuat distributable_amount under sec_4942 because b is described in sec_501 of the code pursuant to sec_53 a of the regulations b is not disqualified_person for purposes of sec_4941 therefore the transfer of assets from a to b is not an act of self-dealing pursuant to sec_1_507-3 of the regulations b as transferee will be treated as if it was a after a transfers all of its assets to b thus after this transfer a's liability under sec_4940 may be satisfied by b also any refund to which a may be entitled to may be able to be used by b to offset its excise_tax under sec_4940 based on the facts submitted we rule as follows if amakes the final distribution to b and has no assets at least one day prior to notifying the internal_revenue_service of its intent to terminate its status as a private_foundation under sec_507 of the code a's termination_tax under sec_507 will be zero neither the trustee of your organization not the board_of directors of b wilt be required to exercise expenditure_responsibility as defined in sec_4945 of the code in order to avoid triggering a taxable_expenditure as defined in sec_4945 with respect to the final distribution if during the year in which it distributes all of its assets to b a makes qualifying distributions as defined in g of the code that are at least equal in amount to its distributable_amount as defined in sec_4942 for the current_year and all prior years then a will not be subject_to tax under sec_4942 and b will not be required to make any distributions during the year in which it receives distributions from a assuming it has no other assets moreover qualifying distributions made by b following the date of the transfer to it of a’s assets shall satisfy the distribution_requirements of a for periods prior to making the final distribution to b b will succeed to any excess sec_4942 distributions as described in sec_4942 that had been made by a prior to making the fina distribution to b the final distribution from a to b will not constitute an act of self-dealing under sec_4941 of the code and after a transfers all of its assets to b a’s excise_tax liability under sec_4940 of the code for its final year may be satisfied by b and any refund to which a is entitled may be used by b to offset its excise_tax under sec_4940 we are informing your key district_director of this ruling because this ruling could help resolve future questions about your federal tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr chief exempt_organizations technical branch olde
